DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 19 October 2021 has been entered.  Claims 1, 3 – 12, and 14 – 17 remain pending in the application.  Claims 6 – 9, 11, and 17 were previously withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 5, 10, 12, and 14 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, claim 1 is directed to:
“A pair of bonded substrates, comprising: 
a first substrate of a first material; 
a second substrate of the first material; and 
an adhesive bonding the first substrate to the second substrate, wherein the adhesive has a matrix and compatibilizing chemically linked particles comprising a particle having functional groups on a surface of the particle that are similar to and compatible with the first and second substrates, the functional groups forming a chemically linked particle network between particles and chemical bonds to the matrix.”


	However, the instant specification fails to compare functional groups on particle surfaces to the compositions of the first and second substrates.  At best, the instant specification states the following:
[0017]	In contrast, at 20 the pair of bonded substrates 22 and 24 have particles directly bonded to the substrates, where the particles have identical or similar characteristics to the substrates.  As discussed above, for the purposes of this discussion, “similar” means that the particle materials of the particles and of the substrates identical of, if this is not possible, then the particles contain at least the key chemical element(s) present in the corresponding compatible substrates.  Further, the particles form a chemically linked particle network.  Chemical linking bonds particles to both other particles and the epoxy matrix, which maximizes the interaction between the adhesive and the substrates to be bonded.  Under mechanical and thermal stresses the network may deform, but the strong bonds between components resists any permanent deformation and no permanent deformation results.  As a result, the embodiments here have outstanding thermal-mechanical performance when compared with current adhesives.

Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings").  MPEP § 2111.01, IV, A.  
	With respect to the term “similar” as used in claim 1, it is noted similarity is described with respect functional groups on a particle surface rather than the particle itself, i.e. a “non-functionalized” particle.  As such, the instant specification does not define similarity as it pertains to functional groups.
	However, assuming arguendo the functional groups are considerable as particle materials, the instant specification does not describe chemistries of functional groups or the substrates to the extent that the instant specification can be considered as supporting.  For instance, while ¶¶ [0020] – [0022] of the instant specification may disclose examples of functional groups for the particles, there is no indication elsewhere in the instant specification for particular functional groups or other features in the substrates for which similarity can be assessed, much less determine which ones are in fact similar.
	Regarding claims 3 – 5 and 10, each of claims 3 – 5 and 10 depends directly on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 3 – 5 and 
	Regarding claim 12, is directed to:
“A composition of matter comprising:
an adhesive having a matrix and particles having functional groups on surfaces of the particles in a chemically linked particle network between the functional groups, the functional groups bonded to the matrix, a first substrate and a second substrate, wherein functional groups that are similar to and are compatible with the first and second substrates.”

The examiner draws attention to the limitation “functional groups that are similar to and compatible with the first and second substrates”.  With respect to this limitation, the instant specification fails to compare functional groups on particle surfaces to the compositions of the first and second substrates.  At best, the instant specification states the following:
[0017]	In contrast, at 20 the pair of bonded substrates 22 and 24 have particles directly bonded to the substrates, where the particles have identical or similar characteristics to the substrates.  As discussed above, for the purposes of this discussion, “similar” means that the particle materials of the particles and of the substrates identical of, if this is not possible, then the particles contain at least the key chemical element(s) present in the corresponding compatible substrates.  Further, the particles form a chemically linked particle network.  Chemical linking bonds particles to both other particles and the epoxy matrix, which maximizes the interaction between the adhesive and the substrates to be bonded.  Under mechanical and thermal stresses the network may deform, but the strong bonds between components resists any permanent deformation and no permanent deformation results.  As a result, the embodiments here have outstanding thermal-mechanical performance when compared with current adhesives.

Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings").  MPEP § 2111.01, IV, A.  
	With respect to the term “similar” as used in claim 12, it is noted similarity is described with respect functional groups on a particle surface rather than the particle itself, i.e. a “non-functionalized” particle.  As such, the instant specification does not define similarity as it pertains to functional groups.
	However, assuming arguendo the functional groups are considerable as particle materials, the instant specification does not describe chemistries of functional groups or the substrates to the extent that the instant specification can be considered as supporting.  For instance, while ¶¶ [0020] – [0022] of the instant specification may disclose examples of functional groups for the particles, there is no indication elsewhere in the instant specification for particular functional groups or other features in the substrates for which similarity can be assessed, much less determine which ones are in fact similar.
Regarding claims 14 – 16, each of claims 14 – 16 depends directly on claim 12.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 14 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for at least the same reasons as claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 5, 10, 12, and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Restuccia (US 2016/0082691 A1) in view of Macosko (US 2015/0344666 A1) and Thibodeau (US 2014/0275323 A1).
	Regarding claim 1, Restuccia discloses a pair of bonded substrates (any adjacent pair of “two or more layers of reinforcement fibers” bonded via an “interlaminar region”, e.g. any adjacent pair of “layers” 22, 23, 24 bonded via “interlaminar regions” 21a, 21b: e.g. Fig. 3; ¶¶ [0011] – [0100]), comprising: 
	a first substrate of a first material (a first one of the “layers” 22, 23, 24: e.g. Fig. 3; ¶¶ [0024], [0026]); 
22, 23, 24 adjacent the first one of the “layers” 22, 23, 24: e.g. Fig. 3; ¶¶ [0024], [0026]); and 
	an adhesive bonding the first substrate to the second substrate, wherein the adhesive has a matrix and particles (the “interlaminar region” 21a, 21b between the first and second ones of the “layers” 22, 23, 24 comprising a “curable matrix resin” and “nano-particles” 25: e.g. Fig. 3; ¶¶ [0024] – [0026], [0028], [0029], [0032] – [0041], [0080] – [0088]).
	Although Restuccia is not specific as to the adhesive having a matrix and compatibilizing chemically linked particles comprising a particle having functional groups on a surface of the particle that are similar to and compatible with the first and second substrates, the functional groups forming a chemically linked particle network between particles and chemical bonds to the matrix, these features would have been obvious in view of Macosko and Thibodeau.
	Macosko discloses an adhesive bonding a first substrate to a second substrate, wherein the adhesive has a matrix and chemically linked particles comprising a particle having functional groups on a surface of the particle, the functional groups forming a chemically linked particle network between particles and chemical bonds to the matrix (“pre-laminate” for bonding “one or more substrates”, the “pre-laminate” comprising a “polymer matrix” and a “nanofiller composition” comprising “nanoparticles”: e.g. ¶¶ [0005] – [0019], [0021], [0024] – [0034], [0074] – [0104]).
	More specifically, Macosko discloses “nanoparticles” having “coupling groups” on a surface thereof, wherein the “coupling groups” link to a “polymeric matrix” via an “oligomer” (e.g. ¶¶ [0005] – [0019], [0021], [0024] – [0034], [0074] – [0104]).  In at least one embodiment, Macosko’s “oligomer” is made of a “low-molecular weight version” of the “polymeric matrix” (e.g. ¶¶ [0080], [0084]).  Macosko states that, once a chemically linked particle network is established between the particles and the matrix in the adhesive, e.g. via covalent or ionic bonding, there is no distinction between the “oligomer” and the “polymeric matrix” (e.g. ¶¶ [0100] – [0103]).  Accordingly, Macosko describes an adhesive having a matrix and chemically linked particles comprising a particle having functional groups on a surface of the particle, wherein the functional groups form a chemically linked particle network between particles and chemical bonds to the matrix.

	As to similarity, Macosko discloses the first material comprises carbon fiber reinforced polymer (e.g. ¶¶ [0022], [0105] – [0109]).  Additionally, Macosko discloses the compatibilizing chemically linked particles are surface functionalized with epoxy groups (epoxide “coupling groups”: e.g. ¶¶ [0009], [0019], [0077], [0095]).  The first substrate and the second substrate Restuccia discloses are carbon fiber reinforced polymers, e.g. where a matrix resin thereof is epoxy (e.g. ¶¶ [0080], [0081], [0083], [0089]).  Noting Macosko’s desire for compatibility is useful for improving mechanical properties (e.g. ¶¶ [0004], [0098], [0143]), one of ordinary skill in the art would have considered functional groups having similarity with the first and second substrates for such purposes.
	Although Macosko does not specifically state the chemically linked particles are compatibilizing chemically linked particles compatible with the first and second substrates through similar physicochemical characteristics, as noted previously, one objective of Macosko’s disclosure is to improve the compatibility of the particles with the matrix of the adhesive (e.g. ¶¶ [0004], [0088], [0089], [0156]) in order to improve mechanical properties in a laminate (e.g. ¶¶ [0004], [0098], [0143]).  Accordingly, Macosko has an implicit disclosure for compatibilizing chemically linked particles compatible with the first and second substrates.  Furthermore, in view of a similar purpose for the compatibilizing particles in the instant specification (e.g. ¶ [0036]), Macosko’s chemically linked particles are considered to be compatibilizing particles.
	As previously stated, Restuccia discloses the first and second substrates comprise carbon fiber reinforced polymer (CFRP) (e.g. ¶¶ [0089], [0091], [0094], [0095], [0097]) and the particles consist of, e.g., graphene (e.g. ¶ [0035]).  Thibodeau discloses adhesives similar to those Macosko discloses and establishes an equivalence of graphene and graphene oxide as a nanofiller for improving mechanical characteristics, e.g. impact strength and toughness, of structures joined by the adhesive (e.g. ¶¶ [0003] – 
	Accordingly, in order to improve mechanical characteristics such as toughness, it would have been obvious to modify Restuccia’s adhesive to have a matrix and compatibilizing chemically linked particles comprising a particle having functional groups on a surface of the particle that are similar to and compatible with the first and second substrates, the functional groups forming a chemically linked particle network between particles and chemical bonds to the matrix as Macosko and Thibodeau suggest.
	Regarding claim 3, although Restuccia, Macosko, and Thibodeau is not specific as to the compatibilizing chemically linked particles comprise particles having thermomechanical properties that match the thermomechanical properties of the first and second substrates, it is observed one embodiment of Restuccia’ disclosure relates to the first material of the first and second substrates being a carbon fiber reinforced polymer (CFRP) while the particles consist of, as modified in view of Macosko and Thibodeau, functionalized graphene particles (e.g. ¶¶ [0035], [0089], [0091], [0094], [0095]).  The instant specification indicates such a combination provides matching thermomechanical properties in the manner claimed (e.g. ¶¶ [0023], [0024]).
	Regarding claim 4, in addition to the limitations of claim 1, MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.


With respect to (1), Restuccia’s particles are graphene but not specified as graphene oxide, i.e. a metal oxide with respect to the CFRP of the first material, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Restuccia, Macosko, and Thibodeau.  With respect to (2), Thibodeau establishes equivalence between graphene and graphene oxide particles as toughening agents in adhesive compositions used to bond structures together (e.g. ¶ [0027]).  With respect to (3), the fact Thibodeau obtains the same benefits with graphene and graphene oxide implies substitution of one for the other would result in a predictable benefit in toughness gains.
	Therefore, it would have been obvious to substitute Restuccia’s graphene particles for graphene oxide particles as Thibodeau and Macosko disclose, the rationale being that substitution thereof yield a predictable result to one of ordinary skill in the art.  In view of Restuccia’s first material being CFRP, as previously indicated, the resulting substation provides particles which are a metal oxide of a metal in the first material.
	Regarding claim 5, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Restuccia, Macosko, and Thibodeau, Restuccia’s first material consists of carbon fiber reinforced polymer (CFRP) and the particles consist of, as modified in view of Macosko and Thibodeau, graphene functionalized particles (e.g. ¶¶ [0035], [0089], [0091], [0094], [0095], [0097]).  
	Regarding claim 10, in addition to the limitations of claim 1, for obtaining the benefits as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Restuccia, Macosko, and Thibodeau, Macosko discloses the compatibilizing chemically linked particles are surface functionalized with epoxy groups (epoxide “coupling groups”: e.g. ¶¶ [0009], [0019], [0077], [0095]) and have a linker material that contains, e.g., amino groups (oligomer joined to the “coupling groups”, said oligomer having a “polymerizable unit” which is the same as one used in forming the matrix of the adhesive, examples thereof including amine compounds: e.g. ¶¶ [0007], [0015], [0021], [0084] – [0087], [0094] – [0097], [0101]).
	Regarding claim 12, Restuccia discloses a composition of matter comprising an adhesive having a matrix and particles in a chemically linked particle network forming a bond between a first substrate and 21a, 21b forming a bond between “layers” 22, 23, 24: e.g. Fig. 3; ¶¶ [0011] – [0100]; the “interlaminar region” 21a, 21b comprises a “curable matrix resin” and “nano-particles” 25: e.g. Fig. 3; ¶¶ [0024] – [0026], [0028], [0029], [0032] – [0041], [0080] – [0088]).
	Although Restuccia is not specific as to the matrix and the particles having functional groups on surfaces of the particles in a chemically linked particle network between the functional groups, the functional groups bonded to the matrix, a first substrate, and a second substrate, wherein functional groups are similar to and are compatible with the first and second substrates, these features would have been obvious in view of Macosko and Thibodeau.
	Macosko discloses an adhesive bonding a first substrate to a second substrate, wherein the adhesive has a matrix and chemically linked particles comprising particles having functional groups on surfaces of the particles in a chemically linked particle network between the functional groups, the functional groups bonded to the matrix, a first substrate, and a second substrate (“pre-laminate” for bonding “one or more substrates”, the “pre-laminate” comprising a “polymer matrix” and a “nanofiller composition” comprising “nanoparticles” compatible with the matrix: e.g. ¶¶ [0005] – [0019], [0021], [0024] – [0034], [0074] – [0104]).
	More specifically, Macosko discloses “nanoparticles” having “coupling groups” on a surface thereof, wherein the “coupling groups” link to a “polymeric matrix” via an “oligomer” (e.g. ¶¶ [0005] – [0019], [0021], [0024] – [0034], [0074] – [0104]).  In at least one embodiment, Macosko’s “oligomer” is made of a “low-molecular weight version” of the “polymeric matrix” (e.g. ¶¶ [0080], [0084]).  Macosko states that, once a chemically linked particle network is established between the particles and the matrix in the adhesive, e.g. via covalent or ionic bonding, there is no distinction between the “oligomer” and the “polymeric matrix” (e.g. ¶¶ [0100] – [0103]).  Accordingly, Macosko describes an adhesive having a matrix and chemically linked particles comprising particles having functional groups on surfaces of the particles, wherein the functional groups form a chemically linked particle network between particles and chemical bonds to the matrix.
	With respect to Macosko’s particles having functional groups on surfaces of the particles that are similar to and compatible with the first and second substrates, the fact that Macosko’s adhesive bonds a 
	As to similarity, Macosko discloses the first material comprises carbon fiber reinforced polymer (e.g. ¶¶ [0022], [0105] – [0109]).  Additionally, Macosko discloses the compatibilizing chemically linked particles are surface functionalized with epoxy groups (epoxide “coupling groups”: e.g. ¶¶ [0009], [0019], [0077], [0095]).  The first substrate and the second substrate Restuccia discloses are carbon fiber reinforced polymers, e.g. where a matrix resin thereof is epoxy (e.g. ¶¶ [0080], [0081], [0083], [0089]).  Noting Macosko’s desire for compatibility is useful for improving mechanical properties (e.g. ¶¶ [0004], [0098], [0143]), one of ordinary skill in the art would have considered functional groups having similarity with the first and second substrates for such purposes.
	As previously stated, Restuccia discloses the first and second substrates comprise carbon fiber reinforced polymer (CFRP) (e.g. ¶¶ [0089], [0091], [0094], [0095], [0097]) and the particles consist of, e.g., graphene (e.g. ¶ [0035]).  Thibodeau discloses adhesives similar to those Macosko discloses and establishes an equivalence of graphene and graphene oxide as a nanofiller for improving mechanical characteristics, e.g. impact strength and toughness, of structures joined by the adhesive (e.g. ¶¶ [0003] – [0056], especially ¶¶ [0003], [0027], [0044], [0050] for the indicated equivalence and benefit of including graphene or graphene oxide).  Macosko’s benefits are the same as Thibodeau’s (e.g. ¶¶ [0004], [0075], [0092], [0098]).  Furthermore, the chemical linking Macosko and Thibodeau respectively disclose of particles and matrices is what provides the improved mechanical characteristics in comparison to a structure where chemical linking between particles and matrices is not present (Macosko: e.g. ¶¶ [0004], [0075], [0092], [0098]; Thibodeau: e.g. ¶¶ [0003], [0027], [0044], [0050]).  Restuccia seeks improvements in toughness (e.g. ¶¶ [0019] – [0028]) but does not mention chemical linking between the particles and the surrounding matrix.
	Accordingly, in order to improve mechanical characteristics such as toughness, it would have been obvious to modify Restuccia’s adhesive to have the matrix and the particles forming a chemically linked particle network comprising particles having functional groups on surfaces of the particles in a 
	Regarding claim 14, although Restuccia, Macosko, and Thibodeau is not specific as to the compatibilizing chemically linked particles comprise particles having thermomechanical properties that match the thermomechanical properties of the first and second substrates, it is observed one embodiment of Restuccia’ disclosure relates to the first material of the first and second substrates being a carbon fiber reinforced polymer (CFRP) while the particles consist of, as modified in view of Macosko and Thibodeau, functionalized graphene particles (e.g. ¶¶ [0035], [0089], [0091], [0094], [0095]).  The instant specification indicates such a combination provides matching thermomechanical properties in the manner claimed (e.g. ¶¶ [0023], [0024]).
	Regarding claim 15, in addition to the limitations of claim 12, MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), Restuccia’s particles are graphene but not specified as graphene oxide, i.e. a metal oxide with respect to the CFRP of the first material, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Restuccia, Macosko, and Thibodeau.  With respect to (2), Thibodeau establishes equivalence between graphene and graphene oxide particles as toughening agents in adhesive compositions used to bond structures together (e.g. ¶ [0027]).  With respect to (3), the fact Thibodeau obtains the same benefits with graphene and graphene oxide implies substitution of one for the other would result in a predictable benefit in toughness gains.

 	Regarding claim 16, in addition to the limitations of claim 12, for obtaining the benefits as discussed in the 35 U.S.C. 103 rejection of claim 12 in view of Restuccia, Macosko, and Thibodeau, Macosko discloses the compatibilizing chemically linked particles are surface functionalized with epoxy groups (epoxide “coupling groups”: e.g. ¶¶ [0009], [0019], [0077], [0095]) and have a linker material that contains, e.g., amino groups (oligomer joined to the “coupling groups”, said oligomer having a “polymerizable unit” which is the same as one used in forming the matrix of the adhesive, examples thereof including amine compounds: e.g. ¶¶ [0007], [0015], [0021], [0084] – [0087], [0094] – [0097], [0101]).

Response to Arguments
Applicant’s arguments, see p. 5, filed 19 October 2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn.  However, the examiner notes Applicant’s amendments submitted 19 October 2021 have introduced new issues, discussed above, which need to be addressed.
	Applicant's arguments, see pp. 5 – 6, filed 19 October 2021, with respect to the rejections under 35 U.S.C. 102 or 35 U.S.C. 103 have been fully considered but they are not persuasive.
	Applicant asserts Macosko discloses particles comprising an oligomer attached to a coupling group bonded to the particle, wherein the oligomers interact with the polymer matrix through van der Waals forces, and thus do not create a structure wherein particles are chemically linked with the matrix in a chemically linked particle network.
	However, Macosko is not limited to such embodiments.  In particular, Macosko discloses embodiments wherein the oligomers are low-molecular weight versions of polymers used in the remainder of the matrix such that in the finished product a covalent or ionic bond forms between the oligomer and 
	For at least these reasons, the examiner finds the rejections of claims 1, 3 – 5, 10, 12, and 14 – 16 appropriate in light of Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783